DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to amendment

Acknowledgment is made that claims 1, 19 and 20 are amended.  Claims 1-20 are pending in the instant application.

Response to Arguments

Applicants’ arguments, see Remarks, filed on 3/1/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1-3, 8, 10, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (US 2010/0002685), hereinafter Shaham in view of Jeremias et al. (US 2015/0319203), hereinafter Jeremias.

Independent Claims 1, 19 and 20
On page 10 of the Remarks, applicants argue that Shaham fails to teach the limitation “determining … based on analysis of the identified web resource, that the web resource provides functionality for online chat assistance by a third party content provider through a chat user interface,” by “detecting that the web resource includes a code snippet that causes a new window, that displays the chat user interface and provides online chat functionality for communications between two or more parties, to be opened when a user selects a user interface element presented in the resource.” (Emphasis added by applicant). Applicant asserts that Shaham’s system does not teach or suggest any form of determining whether the web resource provides functionality for online chat assistance.  The examiner respectfully disagrees and finds the argument unpersuasive.  
Paragraphs [0020]-[0022] and [0024]-[0025] of Shaham were cited for teaching the  limitations “determining, by the communications server and based on analysis of the identified web resource, that the web resource provides functionality for online chat assistance by a third party content provider through a chat user interface”
The quoted paragraphs disclose a network interfaces receives a user conversation that includes a context metadata which is used for generating a communication widget.  The acts of receiving the context metadata and using it to generate a communication widget 

Applicant further indicates Shaham fails to teach the limitations “receiving, by the communication server and from a user, a query to which the web resource hosted by the third party content provider is eligible for presentation as a result,” “modifying, by the communications server and in response to detecting that the web resource provides functionality for online chat assistance by the third party content provider through the chat user interface in the new window that provides the online chat functionality for communications between the user and the third party content provider, a content item result (i) that is provided in a search results page in response to the received query and (ii) that provides access to the web resource,” and “in response to a selection of the modified content item result from the search results page provided in response to the received query, initiating, by the communications server and without redirecting the user to the web resource, an online chat session between the user and the third party content provider.” (Emphasis added by applicant)
Applicant only recites the limitations without providing details to support applicant’s conclusion, it appears that applicant emphasis on the limitations detecting that the web 

Applicant indicates the prior art fails to address the limitation “receiving, by the communications server and from a user, a query to which the web resource hosted by the third party content provider is eligible for presentation as a result” applicant’s argument is persuasive, applicant further indicates the relied upon portions of Jeremias fails to cure the deficiencies of Shaham discussed above.  Applicant asserts that Jeremias cited portions do not disclose a content item result that has been modified “in response to detecting that the web resource provides functionality for online chat assistance by the third party content provider through the chat user interface in the new window that provides the online chat functionality for communications between the user and the third party content provider” or “initiating, by the communications server and without redirecting the user to the web resource, an online chat session between the user and the third party content provider, wherein the search results page is different than the web resource, and the search results page is provided by an entity other than the third party content provider” “in response to a selection of the modified content item result from the search result page provided in response to the received query,” (Emphasis added by applicant) 

Regarding the prior limitations i.e. detecting that the web resource provides functionality for online chat assistance, Shaham was cited for teaching the limitations as discussed 

Claims 19 and 20 are amended with similar features.  
Applicants’ argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.  

Dependent Claims 2-18
Applicants argue these claims conditionally based on the arguments presented to their parent claim.  Applicants’ argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (US 2010/0002685), hereinafter Shaham in view of Biggs et al. (US 2009/0281966), hereinafter Biggs.  


identifying, by a communications server, a web resource (paragraphs [0017]-[0018] describe a network interface of a communication system receives a conversation initiation request that includes context metadata that pertains to content of a web page i.e. web resource);
determining, by the communications server and based on analysis of the identified web resource, that the web resource provides functionality for online chat assistance by a third party content provider through a chat user interface including (paragraphs [0020]-[0022] and [0024]-[0025] describe following the receiving of the conversation initiation request that includes the context metadata, an existing communication widget is configured according to the context metadata, the widget includes user interface objects e.g. buttons, sliders, graphical representation, audio capabilities and code to enable communications with the remote system that hosts the web page or with another system over the network; paragraph [0029] describes the communications include a voice, a video and a chat session);
detecting that the web resource includes a code snippet that causes a new window that displays the chat user interface and provides online chat functionality for communications between two or more parties, to be opened when a user selects a user interface element presented in the resource (Fig. 6 illustrates a web page with an embedded communication trigger 410 and communication widget 420; paragraphs [0017]-[0018] and [0021] describe the remote system receives a conversation initiation request which includes context metadata identifying information of a web page and other associated information e.g. a conversation trigger, the context metadata is used 
modifying, by the communications server and in response to detecting that the web resource provides functionality for online chat assistance by the third party content provider through the chat user interface in the new window that provides the online chat functionality for communications between the user and the third party content provider, a content item result (paragraphs [0021]-[0024] describe the context metadata is used for generating the communication widget which is configured  with different communication parameters depends on the context of the conversation trigger i.e. the widgets have different functionalities, different look, have different communication priority, the communication widget includes user interface objects and code to enable communications; paragraphs [0028] and [0046] describes the system initiates a communication session between the communication widget and a recipient and/or a content provider), including
incorporating, into the content item result, a control that initiates connection to the live system provided by the third party content provider without requiring the user to navigate away from the search results page to the web resource (Fig. 6 illustrates a search result page; paragraphs [0038]-[0039] and [0054] describe the communication widget is a flash based communication widget which is programmed as a flash applet e.g. a voice communication software which enables user’s interactions; paragraph [0027] describes the communication widget is incorporated into the web page and 
Shaham fails to teach 
receiving, by the communications server and from a user, a query to which the web resource hosted by the third party content provider is eligible for presentation as a result;
modifying a content item result (i) that is provided in a search results page in response to a received query  and (ii) that provides access to a web resource;
in response to a selection of the modified content item result from the search results page provided in response to the received query, initiating, by a communications server and without redirecting a user to the web resource, an online chat session between the user and a third party content provider, wherein the search results page is different than the web resource; and the search results page is provided by an entity other than the third party content provider.
However, it is well known in the art, to provide search results that allow users interact with a vendor, as evidenced by Biggs.
Biggs discloses 
receiving, by the communications server and from a user, a query to which the web resource hosted by the third party content provider is eligible for presentation as a result (Fig. 9, paragraph [0021] describes a search engine crawl resources from servers located on the web i.e. third party to compile an ongoing index of web addresses and store the addresses in a database; paragraphs [0040] and [0043] describe a search 
modifying a content item result (paragraphs [0028]-[0031] describe a bot content is tagged with metadata that a search engine i.e. server uses to index and organize them in a hierarchy, the search engine determines where to rank the content in results it returns to a user in response to a query, the hierarchy is traversed according to a bot programming, the bot will walk various nodes as may be necessary to locate pieces of content that responsive to a query and user inputs according to the bot’s programming in order to provide the desired interactive and dynamic user experience, the search engine determines the order of search results in response to a query indicates that the search engine detects that the bot content provides a response by a bot;  paragraph [0043] describes a user enters a query to the search engine and the search results page includes a link to a bot, when the user clicks on the link, a local bot client is launched on the user device and interaction with the bot is triggered, the bot client provides a user interface by which the user may see a dialogue from the bot) (i) that is provided in a search results page in response to a received query (Fig. 9; paragraphs [0038] and [0040] describe a user enters a query to a search engine and the search engine results page includes a link to a bot) and (ii) that provides access to a web resource (paragraph [0038] describes when performing a search the user is provided with tabs in the user interface from which categories of search results included web may be selected, the search engine will return search results according to the selected category);

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Biggs for providing a search results which enables a conversation between a user and a bot. The teachings 

As for claim 2, the combined system of Shaham and Biggs teaches where the chat session comprises a first session between a communications server and a user (Shaham: paragraph [0106] describes the communication system receives a user’s input); and
a second session between the communications server and a third party content provider (Shaham: paragraph [0106] describes after receiving the user’s input, the communication system attempts to connect and bridge the recipient and the user).

As for claim 3, the combined system of Shaham and Biggs teaches receiving, at the communications server and from the user, input to the first session through the chat user interface (Shaham: paragraphs [0105]-[0106] describe the communication widget allows the user to enter a phone number and the communication receives the user’s phone number);
providing, by the communication server and to the third party content provider, data indicating the user input to the second session (Shaham: paragraph [0106] 
maintaining state information of the chat session between the user and the third party content provider (Shaham: paragraphs [0110]-[0111] describe when the webpage in which the communication widget is displayed is closed during a conversation by mistake, several solutions are offered to maintain connection with the recipient. The communication system identifies new incoming connection as a handover re-connection and will bridge recipient who has been placed on hold with the newly created communication widget).

As for claim 8, Shaham teaches all the limitations set forth above except where a query is a search request submitted to a search engine.
However, it is well known in the art, to submit a search request to a search engine, as evidenced by Biggs.
Biggs discloses wherein a query is a search request submitted to a search engine (paragraph [0038] describes the user enters a search query to a search engine).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jeremias for providing a search service to users. The teachings of Biggs, when implemented in the Shaham system, will allow one of ordinary skill in the art to look for information utilizing search services. One of ordinary skill in the art would be motivated to utilize the teachings of Biggs in the Shaham system in order to provide users access to information that they are interested in.

As for claim 10, the combined system of Shaham and Biggs teaches wherein the chat user interface is a chat widget (Shaham: paragraph [0041] describes a messaging option is displayed in a search result which the user can select to initiate the messaging session).

As for claim 15, the combined system of Shaham and Biggs teaches wherein the user accesses the chat session through a network-connected device (Shaham: paragraphs [0015] and [0019] describe user of the remote system which utilizes a personal computer, personal digital assistant to connect to the communication system over a communication network).

As for claim 16, the combined system of Shaham and Biggs teaches wherein the network-connected device is a mobile device (Shaham: paragraph [0141] describes a mobile user).

As for claim 17, the combined system of Shaham and Biggs teaches wherein the network-connected device is a desktop device (Shaham: paragraph [0015] describes a personal computer).

As for claim 19, Shaham teaches a system comprising (Fig. 1):

a third party content provider server communicably connected to the network (Fig. 1, content provider 800; paragraph [0046] describes a content provider provides the web page i.e. communicates via a network); and a communications server that performs operations comprising (Fig. 1, communication system 200; paragraph [0015] describes a communication system): 
identifying web resource (paragraphs [0017]-[0018] describe a network interface of a communication system receives a conversation initiation request that includes context metadata that pertains to content of a web page i.e. web resource);
determining, by the communications server and based on analysis of the identified web resource, that the web resource provides functionality for online chat assistance by a third party content provider through a chat user interface including (paragraphs [0020]-[0022] and [0024]-[0025] describe following the receiving of the conversation initiation request that includes the context metadata, an existing communication widget is configured according to the context metadata, the widget includes user interface objects e.g. buttons, sliders, graphical representation, audio capabilities and code to enable communications with the remote system that hosts the web page or with another system over the network; paragraph [0029] describes the communications include a voice, a video and a chat session);
detecting that the web resource includes a code snippet that causes a new window that displays the chat user interface and provides online chat functionality 
modifying, by the communications server and based on detecting that the web resource provides functionality for online chat assistance by the third party content provider through the chat user interface in the new window that provides the online chat functionality for communications between the user and the third party content provider, a content item result (paragraphs [0021]-[0024] describe the context metadata is used for generating the communication widget which is configured  with different communication parameters depends on the context of the conversation trigger i.e. the widgets have different functionalities, different look, have different communication priority, the communication widget includes user interface objects and code to enable communications; paragraphs [0028] and [0046] describes the system initiates a communication session between the communication widget and a recipient and/or a content provider), including

Shaham fails to teach 
receiving, by the communications server and from a user, a query to which the web resource hosted by the third party content provider is eligible for presentation as a result;
modify a content item result (i) that is provided in a search results page in response to a received query  and (ii) that provides access to a web resource;
in response to a selection of the modified content item result from the search results page provided in response to the received query, initiating, by a communications server and without redirecting a user to the web resource, an online chat session between the user and a third party content provider, wherein the search results page is different than the web resource; and the search results page is provided by an entity other than the third party content provider.
However, it is well known in the art, to provide search results that allow users interact with a vendor, as evidenced by Biggs.

receiving, by the communications server and from a user, a query to which the web resource hosted by the third party content provider is eligible for presentation as a result (Fig. 9, paragraph [0021] describes a search engine crawl resources from servers located on the web i.e. third party to compile an ongoing index of web addresses and store the addresses in a database; paragraphs [0040] and [0043] describe a search engine results page that includes a link to a bot whose content associated with a query that the user enters the search engine);
modifying a content item result (paragraphs [0028]-[0031] describe a bot content is tagged with metadata that a search engine i.e. server uses to index and organize them in a hierarchy, the search engine determines where to rank the content in results it returns to a user in response to a query, the hierarchy is traversed according to a bot programming, the bot will walk various nodes as may be necessary to locate pieces of content that responsive to a query and user inputs according to the bot’s programming in order to provide the desired interactive and dynamic user experience, the search engine determines the order of search results in response to a query indicates that the search engine detects that the bot content provides a response by a bot;  paragraph [0043] describes a user enters a query to the search engine and the search results page includes a link to a bot, when the user clicks on the link, a local bot client is launched on the user device and interaction with the bot is triggered, the bot client provides a user interface by which the user may see a dialogue from the bot) (i) that is provided in a search results page in response to a received query (Fig. 9; paragraphs [0038] and [0040] describe a user enters a query to a search engine and the search 
in response to a selection of the modified content item result from the search results page provided in response to the received query, initiating, by a communications server and without redirecting a user to the web resource, an online chat session between the user and a third party content provider (paragraphs [0043]-[0044] describe a search results page including a link to a wine bot and when the user clicks on the wine bot link, a local bot client is launched and interaction with the bot is triggered, the bot enables a conversation with the user), wherein the search results page is different than the web resource (paragraph [0036] describes a bot content i.e. web resource is captured by a search engine and presented to a user; paragraphs [0043]-[0044] describe the user performs a search using a text string and a search results page is returned which includes a link that enables a conversation between the bot and the user that deals with a particular topic that the user has searched for); and the search results page is provided by an entity other than a third party content provider (Fig. 1; web-based resources 121; paragraph [0021] describes a search engine crawl resources from servers located on the web i.e. third party to compile an ongoing index of web addresses and store the addresses in a database; Fig. 5, backend hosted platform 563; paragraphs [0036]-[0038] describe a hosted platform is used to surface indexed bot content and presented to a user as search results, the quoted paragraphs show that the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Biggs for providing a search results which enables a conversation between a user and a bot. The teachings of Biggs, when implemented in the Shaham system, will allow one of ordinary skill in the art to directly connect a client to a content provider. One of ordinary skill in the art would be motivated to utilize the teachings of Biggs in the Shaham system in order to direct users to content providers that provide resources related to the content the users search for using a search engine, the users interact with a search result to begin a conversation using a natural language interface.

As for claim 20, claim 20 is computer program product claim of system claim 19.  Claim 20 is rejected for the same reasons given to claim 20.

Claims 5, 7, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham (US 2010/0002685) in view of Biggs (US 2009/0281966) further in view Ritchie (US 2018/0336569). 

As for claim 5, the combined system of Shaham and Biggs teaches all the limitations set forth above except wherein a request to access a particular web resource comprises a voice input. 

Ritchie discloses wherein a request to access a particular web resource comprises a voice input (paragraph [0034] describes voice recognition search assistant).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ritchie for accept a voice conversation from a user. The teachings of Ritchie, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to facilitating chat session between a user and an organization. One of ordinary skill in the art would be motivated to utilize the teachings of  Ritchie in the Shaham and Biggs system in order to provide a user services that are relevant to what a user is looking for, a voice command session promotes a quick and satisfied solution comparing to static contents that might provide ambiguity information.

As for claim 7, the combined system of Shaham and Biggs teaches all the limitations set forth above except receiving, by a communications server and from a third party content provider, a first unique session identifier for a first session of the chat session;
providing, by the communications server and to the third party content provider, the first unique session identifier to facilitate the second session.
However, it is well known in the art, to assign session identifier to communications being exchanged between parties, as evidenced by Ritchie.

providing, by the communications server and to the third party content provider, the first unique session identifier to facilitate the second session (paragraph [0032] describes the messaging service includes a business messaging registration database which receives information to establish business messaging accounts and the data from the registration database is provided to processing servers which update searchable databases with information from the business messaging registration database).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ritchie for assigning unique identifiers to communication sessions. The teachings of Ritchie, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to facilitating chat sessions between a user and an organization. One of ordinary skill in the art would be motivated to utilize the teachings of Ritchie in the Shaham and Biggs system in order to keep track of conversations between two parties which ensure that each communication session is received and responded.

As for claim 9, the combined system of Shaham and Biggs teaches all the limitations set forth above except wherein the chat user interface is presented on a web page that displays i) results that are responsive to the received query, and ii) the content item result.
However, it is well known in the art, to display results of a query, as evidenced by Ritchie.
Ritchie discloses wherein a chat user interface is presented on a web page that displays i) results that are responsive to the received query (Fig. 6A; paragraph [0035] describes search results are provided in response to a search query), and ii) the content item result (Fig. 6B-309; paragraph [0046] describes a content of a search result).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ritchie for displaying results of a search query. The teachings of Ritchie, when implemented in the Shaham and Jeremias system, will allow one of ordinary skill in the art to facilitating chat sessions between a user and an organization. One of ordinary skill in the art would be motivated to utilize the teachings of Ritchie in the Shaham and Biggs system in order to enhance search results with actionable object that enable users to interact with the object.


However, it is well known in the art, to offer a service that provides by a representative, as evidenced by Ritchie.
Ritchie discloses wherein an online chat assistance is provided by a human representative of a particular third party content provider (Fig. 7H; paragraph [0048] describes a live session between a user and a representative; paragraph [0055] describe the business involve agents who interact through the conversation with a customer).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ritchie for providing a service by a representative. The teachings of Ritchie, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to facilitate communications. One of ordinary skill in the art would be motivated to utilize the teachings of Ritchie in the Shaham and Biggs system in order to enhance customer service by offer customers a chance to speak to a representative which eliminate confusions and frustrations.

As for claim 18, the combined system of Shaham and Biggs teaches all the limitations set forth above except wherein a network-connected device does not have a screen.

Ritchie discloses wherein a network-connected device does not have a screen (paragraph [0031] describes a client devices can be speakers with computing capability).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ritchie for providing a service to devices with limited communication capabilities/functionalities. The teachings of Ritchie, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to facilitate communications. One of ordinary skill in the art would be motivated to utilize the teachings of Ritchie in the Shaham and Biggs system in order to enhance customer service regardless the capabilities of communication devices used by a customer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham (US 2010/0002685) and Biggs (US 2009/0281966) in view of Gardniner et al. (US 2007/0269037), hereinafter Gardiner and further in view of Wei (US 2015/0327324), hereinafter Wei.

As for claim 4, the combined system of Shaham and Biggs teaches all the limitations set forth above except
detecting, by a communications server, no activity for a predetermined period of time; 

determining, by the communications server and based on context data of a chat session, that a user has not completed the chat session;
storing, by the communication server and in a database, data indicating an entirety of the first session; initiating, by the communications system and in response to detecting that the second session has ended, a third session between the communications server and a third party content provider as part of the chat session; and
providing, by the communications server and to the third party content provider, the data indicating at least a portion of the first session such that the user is able to resume the chat session with the third party content provider.
However, it is well known in the art, to resume an uncompleted communication by a user, as evidenced by Gardiner.
Gardiner discloses 
detecting, by the communications server, that at least one of a first session or a second session has ended (paragraph [0018] describe a system receives a voice command indicated a disconnected sessions);
determining, by the communications server and based on context data of a chat session, that a user has not completed the chat session (paragraphs [0017]-[0019] describe a script procedure executed on a server makes a primary and attached session the same sessions if they are initially separate sessions in response to receive a user voice command to continue an active session via workstation 10);

initiating, by the communications server and in response to detecting that the second session has ended, a third session between the communications server and a third party content provider as part of the chat session (paragraphs [0020]-[0021] describe the script procedure detaches the active first session on server 1 that was initiated by the user via workstation 12 and re-attaches the detached active first session to workstation 10 as the current session); and
providing, by the communications server and to the third party content provider, the data indicating at least a portion of the first session such that the user is able to resume the chat session with the third party content provider (paragraph [0021] describe the re-attached session continues at a position in an executable application comprising the active first session where the user discontinued using the executable application).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gardiner for maintaining state information of communication between clients and servers. The teachings of Gardiner, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to maintain a communication session. One of ordinary skill in the art would be motivated to utilize the teachings of Gardiner in the Shaham and Biggs system in order to enable a user to complete an ongoing communication as the user moves around, eliminates the need to reestablish a session from scratch when an 
The combined system of Shaham, Biggs and Gardiner fails to teach detecting, by a communications system, no activity for a predetermined period of time. 
However, it is well known in the art, to detect an inactivity of a communication as evidenced by Wei.
Wei discloses detecting, by a communications server, no activity for a predetermined period of time (paragraph [0078] describes a detection of an inactivity period of a communication exceeds an inactivity timer). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wei for detecting an inactivity of a communication. The teachings of Wei, when implemented in the Shaham, Biggs and Gardiner system, will allow one of ordinary skill in the art to maintain a communication session. One of ordinary skill in the art would be motivated to utilize the teachings of Wei in the Shaham, Biggs and Gardiner system in order to enable subsequent action that will keep an active session alive.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham (US 2010/0002685) and Biggs (US 2009/0281966) in view Ritchie (US 2018/0336569). further in view of McCarthy-Howe et al. (US 9,762,734 B1), hereinafter McCarthy-Howe and further in view of Huettner et al. (US 2005/0182675), hereinafter Huettner.


The combined system of Shaham, Biggs and Ritchie fails to teach
providing, to a third party content provider, data indicating a text representation of a second voice input in a second session.
receiving, by a communications server and from the third party content provider, text input from the third party content provider in the second session between the communications system and the third party content provider; and
providing, by the communications server and to a user, data indicating a voice representation of the text input from the third party content provider in the first session.
However, it is well known in the art, to provide text data of a voice message exchanged between devices as evidenced by McCarthy-Howe.
McCarthy-Howe discloses providing, to a third party content provider, data indicating a text representation of a second voice input in a second session (col. 5, lines 39-49 describe a client and a contact center agent computer device can receive communications in different format e.g. text chat, media content from an intermediary device; col. 11, lines 19-59 and 61-65 describe an intermediary devices provides communication session to a contact center computing device, the message comprises characteristics indicate of an application platform such as text or chat messaging application);

providing, by the communications server and to a user, the text input from the third party content provider in the first session (col. 15, lines 56-64 describe the intermediary device and its component e.g. the session management mechanism routes a message from the contact center agent computing device to the client computing device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McCarthy-Howe for having an intermediary device to facilitate message between a client and an agent computing device. The teachings of McCarthy-Howe, when implemented in the Shaham, Biggs and Ritchie system, will allow one of ordinary skill in the art to continue communication sessions from the client to the contact agent computing device. One of ordinary skill in the art would be motivated to utilize the teachings of McCarthy-Howe in the Shaham, Biggs and Ritchie system in order to aggregate and consolidate existing session with new session that associate with a common subject matter and forward them to a contact agent computing device.

However, it is well known in the art, to convert a text input into a voice input, as evidenced by Huettner.
Huettner discloses wherein a text input from a third party content provider comprises data indicating a voice representation (paragraphs [0007]-[0008] describe a subscriber requests for data from content providers and a router converts text outputs into audio data and delivers them to the subscriber; paragraphs [0128]-[0129] describe a message is converted to audio, the message includes data to indicate format of the message).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Huettner for having a router to convert text messages into audio messages. The teachings of Huettner, when implemented in the Shaham, Biggs, Ritchie and McCarthy-Howe system, will allow one of ordinary skill in the art to receive customized message according to subscribers’ preferences. One of ordinary skill in the art would be motivated to utilize the teachings of Huettner in the Shaham, Biggs, Ritchie and McCarthy-Howe system in order to deliver subscriber data requests according to subscribers’ preferences.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham (US 2010/0002685) and Biggs (US 2009/0281966) in view of Altberg et al. (US 2007/0083408), hereinafter Altberg.

As for claim 11, the combined system of Shaham and Biggs teaches, the detecting comprising: accessing, by the communications server, the web resource (Shaham: paragraph [0017] describes the communication system’s network interface receives context metadata that pertains to content of a web page);
identifying, by the communications server, a widget on the web resource (Shaham: paragraphs [0017] and [0021] describe the context metadata includes identifying information of the web page and other associated information e.g. a conversation trigger which is used by the communication system to generate the communication widget; paragraphs [0031]-[0033] describe the communication trigger which is construed as a widget).
The combined system of Shaham and Biggs fails to teach
identifying, by a communications server and in code for the widget on the web resource, a tag indicating that the web resource provides functionality for live assistance by third party content provider through a chat user interface on the web resource.
However, it is well known in the art, to identify a search result that provides a chat service, as evidenced by Altberg.
Altberg discloses identifying, by a communications server and in code for a widget on a web resource, a tag indicating that the web resource provides functionality 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altberg for providing information that indicates a search result provides a chat assistance. The teachings of Altberg, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to provide helpdesk supports on behalf of a business. One of ordinary skill in the art would be motivated to utilize the teachings of Altberg in the Shaham and Biggs system in order to initiate a communication with a business.

As for claim 14, the combined system of Shaham and Biggs teaches all the limitations set forth above except accessing, by a communications system, a web resource;
determining, by the communications server, that a new window that is separate from a window in which the web resource is being accessed has opened;
determining, by the communications server, that a new window that is separate from a window in which the web resource is being accessed has opened;

However, it is well known in the art, to identify a live assistance from an element associated with a chat session, as evidenced by Altberg.
Altberg discloses accessing, by a communications server, the web resource (Fig. 21; paragraphs [0161]-[0165] describe the determination of a banner advertisement is displayed on a webpage and the monitoring of interactions with the references displayed in the advertisement);
determining, by the communications server, that a new window that is separate from a window in which the web resource is being accessed has opened (Fig. 28, item 2830; paragraphs [0200] describes an advertisement window is displayed); and
determining, in the new window, a text phrase indicating that the web resource provides functionality for live assistance by third party content provider through a chat user interface on the web resource (Fig. 28; paragraph [0211] and [0213] describe icons displayed in an advertisement window include a chat reference which has a chat ID for the user to initiate a real-time chat session with the advertiser).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altberg for determining a live assistance. The teachings of Altberg, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to facilitate a communication session. One of ordinary skill in the art would be motivated to utilize the teachings of Altberg in the Shaham and Biggs system in order to promote a business’ .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham (US 2010/0002685) and Biggs (US 2009/0281966) in view of Altberg (US 2007/0083408) further in view of Fox et al. (US 2014/0095427), hereinafter Fox.

As for claim 13, the combined system of Shaham and Biggs teaches all the limitations set forth above except for each of a plurality of chat sessions initiated for a web resource, determining, by a communications system and based on a unique identifier of a content item that directed a user to the particular web resource, a content item metric value for a chat session;
generating, by the communications system and using a content item metric values, a presentation of the content item metric values; and
providing, by the communications system to a third party content provider, the presentation for display.
However, it is well known in the art, to collect number of interactions between users and advertisements, as evidenced by Altberg.
Altberg discloses for each of a plurality of chat sessions initiated for a web resource, determining, by the communications system and based on a unique identifier of the content item that directed the user to the particular web resource, a content item metric value for the chat session (paragraph [0142]-[0143]  describe a listing of advertisements contain links for requesting a two-way real-time communication, the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Altberg for providing statistics information related to search results. The teachings of Altberg, when implemented in the Shaham and Biggs system, will allow one of ordinary skill in the art to provide businesses information about users’ interactions with their search results. One of ordinary skill in the art would be motivated to utilize the teachings of Altberg in the Shaham and Biggs system in order to enable businesses to prepare their advertising campaign.
The combined system of Shaham, Biggs and Altberg fails to teach 
generating, by a communications server and using a content item metric values, a presentation of the content item metric values;
providing, by the communications server to a third party content provider, the presentation for display.
However, it is well known in the art, to provide report of click through rates for a search result as evidenced by Fox.

providing, by the communications server to a third party content provider, the presentation for display (paragraph [0060] describes a report of the click through rates).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Fox for providing information that indicates a search result provides a chat assistance. The teachings of Fox, when implemented in the Shaham, Biggs and Altberg system, will allow one of ordinary skill in the art to provide helpdesk supports on behalf of a business. One of ordinary skill in the art would be motivated to utilize the teachings of Fox in the Shaham, Biggs and Altberg system in order to aid advertisers in generating a trend line and forecasting market opportunities and potential search engine optimization impact (Fox: paragraph [0059]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Gruber et al. (US 2013/0275164) teach intelligent automated assistant
Munisamy et al. (US 2012/0265615) teach click to chat in online advertising
Gamaley et al. (US 2009/0241031) teach managing graphical user interface objects in a computing environment
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459